         Case 1:21-mc-00442-KPF Document 39 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re Application of Makhpal Karibzhanova
 for Judicial Assistance Pursuant to                     Case No. 21-mc-00442-KPF
 28 U.S.C. § 1782




  NOTICE OF MOTION OF NON-PARTY VLADISLAV KIM TO INTERVENE AND
        MODIFY BANK SUBPOENAS AND FOR PROTECTIVE ORDER


       PLEASE TAKE NOTICE that upon the Affidavit of Vladislav Kim (“Kim”), dated

September 3, 2021, and the accompanying Memorandum of Law, Kim, through his counsel Baker

& McKenzie LLP, will move this Court before the Honorable Katherine Polk Failla, United States

District Judge for the Southern District of New York, at the United States Courthouse, 40 Foley

Square, New York, New York 10007, at a date and time to be determined by the Court, for an

order permitting Kim to intervene in this action pursuant to Federal Rule of Civil Procedure 24,

modify the subpoenas issued by John W. Moscow pursuant to Rule 45, granting a protective order

pursuant to Rule 26, and for such further and other relief as the Court may deem just and proper.



 Dated: New York, New York                  Respectfully submitted,
        September 7, 2021
                                            /s/ L Andrew S. Riccio
                                            L Andrew S. Riccio
                                            Terence Gilroy
                                            BAKER & MCKENZIE LLP
                                            425 Fifth Avenue
                                            New York, New York 10018
                                            (212) 626-4100
                                            Andrew.Riccio@bakermckenzie.com
                                            Terence.Gilroy@bakermckenzie.com

                                            Attorneys for Vladislav Kim
